We are of opinion that the writ of mandamus prayed for in this case should be refused.
As we construe section 120 of the Act of the Legislature commonly known as "the Terrell election law," it was the purpose of the Legislature to devolve the duty of determining the nominee of a party for a district office upon the convention called for that purpose and also to make it the duty of the chairman of that convention to certify the result. It appears from the allegations of the petition and the answer, that the chairman of the convention called to make a nomination of a candidate for the office of a Representative in Congress for the Sixth Congressional District, has given his certificates as required by the section named, showing that Rufus Hardy was nominated. This we think is conclusive and that the Democratic executive committee for the district is without power to review that action. Whether the chairman of the convention acted properly or not, it is not for us to decide. Since we conclude that the relator has shown no right to be declared the nominee of the convention, a writ of mandamus should not be awarded in his favor.
Mandamus refused. *Page 136